         Case 4:19-cv-03074-YGR Document 224 Filed 01/06/21 Page 1 of 4




 1    Steve W. Berman (pro hac vice)
      Robert F. Lopez (pro hac vice)
 2    Theodore Wojcik (pro hac vice)
      HAGENS BERMAN SOBOL
 3      SHAPIRO LLP
      1301 Second Ave., Suite 2000
 4    Seattle, WA 98101
      Telephone: (206) 623-7292
 5    Facsimile: (206) 623-0594
      steve@hbsslaw.com
 6    robl@hbsslaw.com
      tedw@hbsslaw.com
 7
      Interim Lead Class Counsel in Cameron, et. al
 8    v. Apple Inc., Case No. 4:19-cv-03074-YGR
      [Additional Counsel on Signature Page]
 9

10                                       UNITED STATES DISTRICT COURT

11                                    NORTHERN DISTRICT OF CALIFORNIA

12                                                OAKLAND DIVISION

13
     IN RE APPLE IPHONE ANTITRUST                            Case No. 4:11-cv-06714-YGR (TSH)
14   LITIGATION
                                                             DEVELOPER PLAINTIFFS’ RESPONSE
15                                                           TO APPLE INC.’S STATEMENT IN
                                                             RESPONSE TO ORDER TENTATIVELY
16                                                           DENYING ADMINISTRATIVE MOTION
                                                             TO MODIFY CASE SCHEDULE
17

18                                                           Hon. Yvonne Gonzalez Rogers
     DONALD R. CAMERON, et al.,                              Case No. 4:11-cv-06714-YGR (TSH)
19                  Plaintiffs,
20            v.
21
     APPLE INC.
22                     Defendant.
     EPIC GAMES, INC.                                        Case No. 4:20-cv-05640-YGR (TSH)
23             Plaintiff, Counter-defendant
24
              v.
25
     APPLE INC.
26                     Defendant, Counterclaimant

27

28
     DEV PLS. RESPONSE TO APPLE STATEMENT RE
     MODIFICATION OF CASE SCHEDULE - Case Nos. 4:11-06714-
     YGR,` 4:19-cv-03074-YGR, 4:20-cv-5640-YGR
         Case 4:19-cv-03074-YGR Document 224 Filed 01/06/21 Page 2 of 4




 1            Developer Plaintiffs respectfully submit this response to Defendant Apple Inc.’s Statement in

 2   Response to Order Tentatively Denying Administrative Motion to Modify Case Schedule.1

 3            In its Order Tentatively Denying Administrative Motion to Modify Case Schedule (Order),

 4   the Court directed Apple to advise by January 4, 2021 whether it had produced certain transactional

 5   data on or before December 31, 2020, and if not, to say when it would do so.2 But instead of

 6   submitting the simple statement contemplated by the Order, Apple filed a six-page brief with

 7   argument, a new proposal for altering deadlines, and two declarations, one of them accompanied by

 8   exhibits.

 9            Apple evidently seeks to re-litigate the long-running dispute between it and the Developer

10   Plaintiffs regarding the production of transactional data. But that dispute was resolved—following

11   briefing and argument—by Magistrate Judge Hixson’s recent order requiring Apple to produce the

12   data, and to include the “proceeds_reason” field as part of that production.3 Developer Plaintiffs

13   submit this response in order to note their strong disagreement with Apple’s characterization of the

14   underlying history of that dispute and to note, and refer the Court to, their prior submissions

15   outlining the facts on which the dispute was already resolved by Magistrate Judge Hixson.4

16            Developer Plaintiffs also write to respond to Apple’s new proposals regarding scheduling

17   adjustments. Apple suggests either moving “all the deadlines”—class-certification related, as well as

18   its trial date with Epic—eight weeks forward, which would require class certification motions to be

19

20      1
          Apple’s “Statement” appears at Cameron, et. al v. Apple Inc., N.D. Cal. Case No. 4:19-cv-
21   03074-YGR, at Developer ECF No. 217. All citations are to the developer docket and identified as
     “Developer ECF No. __.”
        2
22        Order (Developer ECF No. 203) at 3 (“[I]f Apple produces the transactional data ordered by
     Magistrate Judge Hixson by December 31, 2020, the briefing on the motion for class certification
23   shall remain as ordered. If not, the Court will grant the request and reset a briefing schedule. Apple
     shall file a notice by Monday, January 4, 2021 confirming whether the production was made. If not,
24
     Apple shall provide the Court with a date certain for the production.”).
        3
25        See Discovery Order (Developer ECF No 192) at 7-8.
        4
          See, e.g., Joint Statement Regarding Apple’s Production of Transactional Data (Developer ECF
26   No. 147-3) and Exhibits thereto; Decl. of Benjamin J. Siegel in Supp. of Administration Mot. to
     Modify Case Schedule (Developer ECF No.159-4), ¶¶ 28-38 and Exhibits thereto (setting forth
27   history of parties’ transactional data negotiation).
28   DEV PLS. RESPONSE TO APPLE STATEMENT RE
     MODIFICATION OF CASE SCHEDULE - Case Nos.
     4:11-06714-YGR, 4:19-cv-03074-YGR, 4:20-cv-5640-YGR   -1-
          Case 4:19-cv-03074-YGR Document 224 Filed 01/06/21 Page 3 of 4




 1   filed on March 31, 2021.5 Alternatively, Apple suggests that the Court “defer all class-certification

 2   briefing until after the Epic trial has concluded.”6

 3            The Developer Plaintiffs note that they initially moved to reschedule the class certification

 4   motions deadline to April 16, 2021 (though their request was made “subject to Apple’s completion of

 5   data and document production by December 31, 2020”).7 And though Apple did not complete these

 6   productions by December 31, 2020, the Developer Plaintiffs continue to believe that April 16, 2021

 7   is a workable deadline, provided Apple delivers both its transactional data, and separate cost data

 8   that Judge Hixon has ordered produced,8 no later than January 22, 2021.9 Of course, the Developer

 9   Plaintiffs would expect Apple to comply with its other discovery obligations promptly as well,

10   including as to depositions and further productions of documents and data (whether addressed by

11   Judge Hixson’s discovery orders or otherwise). In the alternative, Developer Plaintiffs do not oppose

12   Apple’s request that the class certification motion deadline be set for a date after the Epic v. Apple

13   trial is concluded.10

14            Developer Plaintiffs will coordinate with all parties to submit an amended pretrial schedule

15   keyed to whatever deadline the Court sets for class certification motions.

16   //

17   //

18   //

19   //

20   //

21        5
           Developer ECF No. 217 at 1.
          6
22         Id.
         7
           See Developer ECF No. 159-3 at 1.
23       8
           See Developer ECF No. 192 at 6-7.
         9
           In any event, because the cost data also are responsive to Epic’s requests for production, Apple
24
     is obligated to produce those data by today, the deadline for completion of document production in
25   Epic v. Apple.
         10
            If the Court defers class certification briefing until after the Epic v. Apple trial, it nevertheless
26   will, at the time of that trial, have Class Plaintiffs’ responses to Apple and Epic’s joint briefing on
     trial elements, legal framework, and remedies. That amicus briefing is presently due two weeks after
27   Apple and Epic’s submittal.
28   DEV PLS. RESPONSE TO APPLE STATEMENT RE
     MODIFICATION OF CASE SCHEDULE - Case Nos.
     4:11-06714-YGR, 4:19-cv-03074-YGR, 4:20-cv-5640-YGR   -2-
         Case 4:19-cv-03074-YGR Document 224 Filed 01/06/21 Page 4 of 4




     Respectfully Submitted,
 1

 2    DATED: January 6, 2021                                HAGENS BERMAN SOBOL
                                                             SHAPIRO LLP
 3
                                                            By: /s/ Steve W. Berman
 4                                                          Steve W. Berman (pro hac vice)
                                                            Robert F. Lopez (pro hac vice)
 5                                                          Theodore Wojcik (pro hac vice)
 6                                                          1301 Second Avenue, Suite 2000
                                                            Seattle, WA 98101
 7                                                          Telephone: (206) 623-7292
                                                            Facsimile: (206) 623-0594
 8                                                          steve@hbsslaw.com
                                                            robl@hbsslaw.com
 9                                                          tedw@hbsslaw.com
10
                                                            Shana E. Scarlett (SBN 217895)
11                                                          Benjamin J. Siegel (SBN 256260)
                                                            715 Hearst Avenue, Suite 202
12                                                          Berkeley, CA 94710
                                                            Telephone: (510) 725-3000
13                                                          Facsimile: (510) 725-3001
14                                                          shanas@hbsslaw.com
                                                            bens@hbsslaw.com
15
                                                            Interim Lead Class Counsel in Cameron, et. al v.
16                                                          Apple Inc., Case No. 4:19-cv-03074-YGR
17

18

19

20

21

22

23

24

25

26

27

28   DEV PLS. RESPONSE TO APPLE STATEMENT RE
     MODIFICATION OF CASE SCHEDULE - Case Nos.
     4:11-06714-YGR, 4:19-cv-03074-YGR, 4:20-cv-5640-YGR   -3-
